Citation Nr: 0504153	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an increased evaluation for degenerative 
disc disease with facet hypertrophy in excess of 20 percent 
prior to July 22, 2003.

2.  Entitlement to an increased evaluation for degenerative 
disc disease with facet hypertrophy in excess of 40 percent 
from July 22, 2003.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active service in the 
United States Marine Corps from January 1997 to October 1998.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in March 2001 and June 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The veteran was originally granted service connection for 
chronic low back pain syndrome in February 1999 and assigned 
a 20 percent evaluation under Diagnostic Code 5295, effective 
from December 1, 1998.  In February 2000, the veteran filed a 
claim for entitlement to an increased rating for his service-
connected lumbar disability.  In a February 2000 rating 
decision, the RO continued the 20 percent rating assigned for 
the veteran's service-connected lumbar disability.  

In November 2000, the veteran again filed a claim for 
entitlement to an increased rating for his service-connected 
lumbar disability.  In a December 2000 rating decision, the 
RO proposed that the veteran's 20 percent disability rating 
be deceased to a noncompensable (zero percent) rating for his 
disability of low back pain syndrome.  In a March 2001 rating 
decision, the RO decreased the veteran's disability 
evaluation for low back pain syndrome to a noncompensable 
(zero percent) rating, effective from June 1, 2001.  The 
veteran filed a notice of disagreement requesting restoration 
of a 20 percent rating for his service-connected lumbar 
disability in September 2001.  The RO issued a statement of 
the case (SOC) in January 2003 and the veteran filed a formal 
appeal during the same month.  

In a June 2004 rating decision, the veteran's disability was 
recharacterized as degenerative disc disease with facet 
hypertrophy.  The RO restored the veteran's 20 percent 
disability evaluation for his service-connected lumbar 
disability, effective from June 1, 2001, and increased the 
evaluation to 40 percent under Diagnostic Code 5243, 
effective from July 22, 2003.  The RO then issued a 
supplemental statement of the case (SSOC) in June 2004 for 
the issue of "evaluation of service connected degenerative 
disc disease with facet hypertrophy, currently evaluated as 
40 percent disabling".

The Board notes that this appeal originally included the 
issue of reduction of the veteran's lumbar disability rating 
from a 20 percent rating to a noncompensable (zero percent) 
rating.  However, this issue was resolved by the RO in the 
June 2004 rating decision that restored the20 percent 
disability evaluation, effective from the date of the 
reduction on June 1, 2001.  Thus, this issue is no longer 
before the Board on appeal.

The veteran had a hearing with a Decision Review Officer 
(DRO) at the RO in July 2003.  His January 2003 substantive 
appeal was unclear as to whether he wanted a hearing with a 
Judge from the Board.  In December 2004, the Board sent the 
veteran a letter requesting clarification as to whether he 
wanted a hearing before a Judge from the Board, and 
indicating that, if he did not respond, the Board would 
assume that he did not want a hearing.  The veteran did not 
respond to this letter. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Prior to July 22, 2003, the veteran's service-connected 
lumbar disability is manifested by pain, moderate limitation 
of motion, osteo-arthritis of the apophyseal joints, 
paravertebral muscle spasm, facet and ligamentum flavum 
hypertrophy, minimal to mild stenosis.  
3. From July 22, 2003, the veteran's service-connected lumbar 
disability of degenerative disc disease with facet 
hypertrophy is manifested by pain, severe limitation of 
motion, paralumbar muscle spasm, and straightening of the 
normal lordotic curve.    


CONCLUSIONS OF LAW

1.  Prior to July 22, 2003, the criteria for an increased 
schedular disability rating in excess of 20 percent for 
veteran's service-connected lumbar disability of degenerative 
disc disease with facet hypertrophy are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)); 69 Fed. Reg. 32449 (Jun. 10, 2004) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243(2004)).  

2.  From July 22, 2003, the criteria for an increased 
schedular disability rating in excess of 40 percent for 
veteran's service-connected lumbar disability of degenerative 
disc disease with facet hypertrophy are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)); 69 Fed. Reg. 32449 (Jun. 10, 2004) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluation for Lumbar Disability

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  


Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 (2004).  In 
addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The veteran contends that his service-connected lumbar 
disability is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support the assignment of an increased rating for his 
service-connected lumbar disability.

The veteran's lumbar disability was originally rated pursuant 
to Diagnostic Code 5295, which contemplates lumbosacral 
strain.  Lumbosacral strain is assigned a disability rating 
in the Schedule under Diagnostic Code 5295.  Severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
rating.  A 20 percent rating is assigned with muscle spasm on 
extreme forward bending in standing position, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
rating is assigned with characteristic pain on motion.  See 
38 C.F.R. Part 4 § 4.71a, Diagnostic Code 5295 (2002).

In the June 2004 rating decision discussed above, the 
veteran's lumbar disability was subsequently recharacterized 
as degenerative disc disease with facet hypertrophy and 
evaluated under the criteria for invertebral disc syndrome in 
Diagnostic Code 5243.  

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome were changed.  New 
regulations became effective on September 23, 2002 and on 
September 26, 2003.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004)).  In 
addition, a correction to the regulation published in 2003 
was published in June 2004.  See 69 Fed. Reg. 32449 (Jun. 10, 
2004).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Under the version of Diagnostic Code 5293 in effect prior to 
September 23, 2002, a 20 percent rating is warranted when the 
veteran suffers from moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating is assigned when 
the intervertebral disc syndrome is severe with recurring 
attacks and only intermittent relief.  To receive a 60 
percent rating under Diagnostic Code 5293, the veteran's 
intervertebral disc syndrome must be pronounced with 
persistent symptoms compatible with sciatic neuropathy 
including characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, as well as little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  To receive a 
60 percent rating under Diagnostic Code 5293, the veteran's 
must suffer from intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).


Under Note (1) of Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Under Note (2) of Diagnostic Code 5293, when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.    

Note (3) of Diagnostic Code 5293 states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. 

Under the revised rating criteria effective September 23, 
2002, intervertebral disc disease can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  

The schedule for rating disabilities of the spine, including 
intervertebral disc syndrome, was again revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004)).  The current General Rating Formula for 
Diseases and Injuries of the Spine will be discussed in 
detail below.  

Entitlement to an Increased Rating in Excess of 20 Percent 
Prior to July 22, 2003

During the time period prior to July 22, 2003, the veteran's 
lumbar disability was characterized as chronic low back 
syndrome and was assigned a 20 percent rating under 
Diagnostic Code 5295.


In a January 1999 VA spine examination report, the veteran 
complained of chronic low back pain, pain radiating in his 
upper back region, markedly limitation in activity level, 
painful weightbearing, and numbness in his feet.  The 
examiner detailed that the veteran had bilateral 
paravertebral muscle spasm in the lower back region as well 
as tenderness to palpation over the veteran's upper and lower 
back.  The veteran's lumbar range of the motion test results 
were listed as forward flexion - 65 degrees, extension - 15 
degrees, rotation (right and left) - 25 degrees, and lateral 
bending (right and left) - 15 degrees.  It was noted that the 
veteran exhibited pain on all ranges of motion.  Upon review 
of the veteran's November 1998 MRI (magnetic resonance 
imaging) report, the examiner noted that the report showed 
well preserved vertebral spaces, intervertebral spaces, and 
intervertebral foramina with evidence of minimal central 
bulging disc at L4-5, L5-S1 levels and no compression of the 
thecal sac.  A January 1999 VA neurological examination 
report listed an impression of "normal neurological 
examination in an individual with non-neurogenic low back 
pain and some muscle spasm in the area".  

In a February 2000 VA examination report, the veteran 
complained of chronic low back pain and denied any radiation 
of pain.  The examiner noted that April 1999 VA radiology 
reports indicated lack of fusion of S1 posteriorly.  It was 
further noted that the veteran did not suffer from paraspinal 
tenderness or abnormal curvatures.  The veteran's lumbar 
range of the motion test results were listed as forward 
flexion - 75 degrees, extension - 25 degrees, rotation (right 
and left) - 40 degrees, and lateral bending (right and left) 
- 25 degrees.  The examiner detailed that the veteran had 
negative straight leg raising test results as well as 
symmetrical deep tendon reflexes measured as 2+.  The 
veteran's sensory function examination to pinprick revealed 
sensory function that was intact and symmetrical in all 
extremities.  The report listed an impression of: 1) minimal 
disc bulging at L4-5 and L5-S1, 2) normal physical 
examination of lumbosacral spine, and 3) chronic low back 
pain due to history of strain.    

In a December 2000 VA examination report, the veteran 
continued to complain of low back pain.  The veteran's lumbar 
range of the motion test results were listed as forward 
flexion - 50 degrees, extension - 25 degrees, rotation (right 
and left) - 25 degrees, and lateral bending (right and left) 
- 25 degrees.  It was noted that the veteran did not have 
motor weakness, atrophy, or sensory loss in either lower 
extremity.  Deep tendon reflexes were noted as active and 
equal in the knees and ankles.  X-ray reports revealed no 
evidence of fracture dislocation, narrowing of disc, or 
osteophyte formation.  During straight leg raising test in 
supine position, the veteran complained that it caused pain 
radiating from his nipples to his knees at 90 degrees 
bilaterally.  The examiner specifically noted that what the 
veteran described as "anatomically inconsistent".  The 
examiner stated that on physical and X-ray examination, there 
was no objective evidence of organic pathology to explain the 
veteran's symptoms.       

VA outpatient treatment records dated in May 2001 show that 
the veteran complained of mid-back muscle spasms as well as 
radiating pain to right leg and foot.  An assessment of back 
and right leg pain was listed in the May 2001 treatment note.  

A July 2001 VA lumbosacral spine MRI report noted the 
following impressions:  1) At L3-L4 there is some facet and 
ligamentum flavum hypertrophy but no significant spinal 
stenosis.  At L4-L5 there is more prominent facet and 
ligamentum flavum hypertrophy and a mild annular bulge.  
These contribute to mild to moderate spinal stenosis.  2) The 
L5-S1 level demonstrates a broad annular bulge and some facet 
and ligamentum flavum hypertrophy with mild effacement of the 
thecal sac.  There is minimal to mild spinal stenosis.  The 
pedicles are short.  No focal disk herniations are seen.  A 
July 2001 X-ray report of the lumbosacral spine showed no 
abnormalities.  

Private hospital treatment records dated in September 2001 
indicated that the veteran was seen in the emergency room 
with complaints of low back pain as well as numbness and 
weakness of legs.  The treatment record indicated that the 
veteran's low back was tender in mid-line and paraspinal 
areas with no objective evidence of weakness.  

A September 2001 VA examination report indicated that the 
veteran complained of pain in his lower back that radiates 
proximally to his neck and down the right lower extremity to 
his foot.  The veteran also complained of intermittent 
numbness in the right lower extremity with no sphincter 
dysfunction.  The examiner attempted to measure the veteran's 
range of motion in the September 2001 examination report.  
While he sat in a chair, the veteran flexed his lumbar spine 
to 60 degrees.  With minimal pressure over the L5 spinous 
process, the veteran extended to 25 degrees.  Lateral bending 
on the left and right was measured as 25 degrees.  It was 
noted that axial compression caused upper lumbar pain.  
Straight leg raising test in a sitting position was painless.  
In the supine position, straight leg raising test caused low 
back pain at 50 degrees bilaterally with some radiation in 
the right buttock.  The examiner noted, " A positive 
straight leg raising test performed in the supine position is 
invalidated as the same test done in the sitting position 
causes no pain."  The examiner detailed that the veteran's 
paraspinal muscles were soft with no evidence of muscle spasm 
while standing or laying in a prone position.  It was noted 
that deep tendon reflexes were active and equal in the knees 
and ankles bilaterally with no motor weakness or sensory 
deficit in either lower extremity.    

An October 2001 MRI report noted the following impressions:  
1) throughout the lumbar spine, the pedicles are relatively 
short with the apophyseal joints being somewhat large.  These 
findings have resulted in the spinal canal being relatively 
small throughout most of the lumbar spine.  However, there is 
no spinal stenosis demonstrated.  2) At L2-L3, the canal is 
slightly small, but there is no spinal stenosis and no 
foraminal stenosis.  3) At L3-L4, the canal is slightly 
small, but there is no spinal stenosis.  The foramina are 
slightly small but not stenotic.  4) At L4-L5, there is very 
minimal posterior bulging of the disc, but no spinal 
stenosis.  There is mild left foraminal stenosis and 
borderline right foraminal stenosis.  5) At L5-S1, there is 
very slight bulging of the disc, but no spinal stenosis.  
There is hypertrophic change of the apophyseal joints with 
mild foraminal stenosis bilaterally.  This slightly greater 
on the left than the right.  No other abnormalities are 
demonstrated.  

In the October 2001 addendum to the September 2001 VA 
examination report, the examiner noted that he had reviewed 
the October 2001 MRI report as well as the veteran's claims 
file and listed an impression of osteoarthritis, apophyseal 
joints, L5-S1.  The examiner opined:

The patient's response to physical 
testing was grossly nonanatomical.  He 
had no muscle spasm.  His range of motion 
of the lumbar spine was normal when he 
was sufficiently distracted.  The patient 
has no measurable weakness in his back.  
Fatigue is a vague and subjective 
complaint which cannot be measured.  
Coordination is a function of the central 
nervous system and not the lumbar spine.  
The patient has no loss of motion due to 
weakness, fatigue, or incoordination.  
Functional ability may be compromised 
temporarily during acute flare-ups.  It 
is not feasible to estimate the 
additional range of motion lost due to 
pain on use or during a flare up.   

The Board must now determine if the medical evidence 
discussed above warrants an increased rating in excess of 20 
percent for the veteran's service-connected lumbar disability 
for the time period prior to July 22, 2003.

Entitlement to an Increased Rating Under the Rating Criteria 
in Effect Prior to September 23, 2002

During the time period prior to July 22, 2003, the veteran's 
lumbar disability is evaluated as 20 percent disabling under 
Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

As noted above, a 20 percent rating is assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending in standing position, loss of lateral spine motion, 
unilateral, in standing position.  Severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warrants a 40 percent rating.  See 38 C.F.R. Part 4 § 
4.71a, Diagnostic Code 5295 (2002).

Under the version of Diagnostic Code 5293 in effect prior to 
September 23, 2002, a 20 percent rating is warranted when the 
veteran suffers from moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating is assigned when 
the intervertebral disc syndrome is severe with recurring 
attacks and only intermittent relief.  To receive a 60 
percent rating under Diagnostic Code 5293, the veteran's 
intervertebral disc syndrome must be pronounced with 
persistent symptoms compatible with sciatic neuropathy 
including characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, as well as little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Based upon the evidence of record for the time period prior 
to July 22, 2003, the Board finds that the veteran's lumbar 
disability does not meet or more nearly approximate the 
criteria for a higher rating under the rating criteria in 
effect prior to September 23, 2002.  See 38 C.F.R. § 4.7 
(2004).

Evidence discussed above does not show that the veteran 
suffers from severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, abnormal mobility 
on forced motion, or severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  On the 
contrary, multiple VA examination reports and MRI reports 
indicate that the veteran suffers from chronic back pain, 
minimal limitation of lateral motion, minimal to mild 
stenosis, broad annular bulge, and osteoarthritis.  A 
November 1998 MRI report showed that the veteran had well 
preserved vertebral, intervertebral, and foramina spaces.  In 
a December 2000 VA examination report, the examiner noted 
that there was no objective evidence of organic pathology to 
explain the veteran's symptoms.  Another examiner opined that 
the veteran's response to physical testing was grossly 
nonanatomical in an October 2001 VA examination addendum 
note.  

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
October 2001 VA examination addendum note, the examiner 
specifically noted that the veteran exhibited no measurable 
weakness, no muscle spasm, and no loss of motion due to 
weakness, fatigue, or incoordination.     

The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 20 percent.  
Other diagnostic codes for the spine, which might provide for 
a higher disability rating, are not applicable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 (2002).  
It is not contended or shown that the veteran's service-
connected back disability includes symptoms of severe 
limitation of lumbar range of motion, ankylosis, or fracture 
of the spine.

Entitlement to an Increased Rating Under the Rating Criteria 
in Effect from September 23, 2002

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  To receive a 
60 percent rating under Diagnostic Code 5293, the veteran's 
must suffer from intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).  As noted above, 
under the revised rating criteria effective September 23, 
2002, intervertebral disc disease can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  

Evidence of record does not indicate that the veteran suffers 
from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  In fact, none 
of the evidence of record shows that the veteran has had an 
incapacitating episode due to his lumbar disability that 
required bed rest prescribed by a physician and treatment by 
a physician.

In terms of orthopedic manifestations, limitation of motion 
of the lumbar spine is rated under Diagnostic Code 5292.  
Limitation of motion of the lumbar spine is evaluated as 
slight (10 percent), moderate (20 percent), or severe (40 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  The veteran's lumbar range of the motion test 
results were listed as forward flexion - 50 degrees, 
extension - 25 degrees, rotation (right and left) - 25 
degrees, and lateral bending (right and left) - 25 degrees in 
the December 2000 VA examination report.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran could be said to suffer from no more than 
moderate limitation of motion of the lumbar spine.  Under 
Diagnostic Code 5292, this would warrant a 20 percent 
disability evaluation.  An evaluation of a musculoskeletal 
disability must also include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  As noted above, in the October 2001 VA 
examination addendum note, the examiner specifically stated 
that the veteran exhibited no measurable weakness, no muscle 
spasm, and no loss of motion due to weakness, fatigue, or 
incoordination.  Therefore, a higher rating based on 
limitation of motion or limitation of function due to pain is 
not supported by the record.

Based on the medical evidence of record, the Board also finds 
that there are no objective compensable neurologic 
manifestations associated with the veteran's lumbar 
disability.  The Board recognizes the veteran's repeated 
subjective complaints of radiating pain and numbness in his 
lower extremities.  However, a January 1999 VA neurological 
examination report listed an impression of "normal 
neurological examination in an individual with non-neurogenic 
low back pain and some muscle spasm in the area".  In 
addition, the examiner in the September 2001 VA examination 
report noted that the veteran's deep tendon reflexes were 
active and equal in the knees and ankles bilaterally with no 
motor weakness or sensory deficit in either lower extremity.    


The Board has reviewed the rating criteria effective 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 20 percent 
for his service-connected lumbar disability during the time 
period prior to July 22, 2003.  

Entitlement to an Increased Rating in Excess of 40 Percent 
From July 22, 2003

During this period, the veteran's lumbar disability was 
recharacterized as degenerative disc disease with facet 
hypertrophy and was assigned a 40 percent rating, effective 
from July 22, 2003, under Diagnostic Code 5293 (2003) and 
then under revised Diagnostic Code 5243 (2004).

In a July 2003 DRO hearing transcript, the veteran stated 
that he must "pop" his back every morning.  In addition, 
the veteran detailed that he experiences numbness through his 
legs and back as well as through his upper back into his 
neck.  The veteran also stated that he was currently 
employed.    

In the July 2003 VA spine examination report, the veteran 
complained of chronic low back pain to the severity that has 
now made him unemployable and never free from pain.  The 
veteran stated that he cannot stay on his feet nor can he sit 
in any one position for any length of time secondary to 
increased pain in his back.  During the examination, the 
examiner noted that the veteran walked in a slightly stooped 
position.  In addition, it was noted that the veteran 
persistently held his back during the course of the 
examination and provided the explanation that his back feels 
better with pressure.  The examiner further detailed that the 
veteran sat in a chair during the examination with assistance 
of both arms and also had difficulty mounting the examination 
table.  The report showed that the veteran suffered from 
straightening of the normal lordotic curve with obvious 
muscle spasm on the right paralumbar muscle with knotted 
muscles as well as tenderness.  The veteran had positive 
straight leg raising test results on the right with reflexes 
of 1+ bilaterally at both knees and Achilles tendon.   The 
veteran's lumbar range of the motion test results were listed 
as forward flexion - 20 degrees, extension - 0 degrees, 
rotation (right and left) - 10 degrees, and lateral bending 
(right and left) - 20 degrees.  
 
In the July 2003 examination report, the examiner listed an 
impression of degenerative disc disease with facet 
hypertrophy.  It was noted that the veteran's lumbar 
disability limits his ability to do activity that required 
extended standing, climbing, bending, stooping, and carrying 
as well as would present pain on extended sitting.  The 
examiner detailed that during acute exacerbations, the 
veteran would essentially be incapacitated for a period of 
time secondary to severe pain in the lower back which would 
further limit range of motion, decrease his coordination, and 
increase his fatigability.  

In a July 2003 VA neurology consult, the examiner noted that 
the veteran's lumbar disability residuals showed early 
degenerative changes in the lower lumbar discs but were 
otherwise unremarkable.     

The Board must now determine if the medical evidence 
discussed above warrants a rating in excess of 40 percent for 
the veteran's service-connected lumbar disability for the 
time period from July 22, 2003 to the present.

Entitlement to an Increased Rating Under the Rating Criteria 
in Effect Prior to September 23, 2002

The veteran's lumbar disability is currently evaluated as 40 
percent disabling, and that is already the maximum schedular 
evaluation allowable under Diagnostic Codes 5292 and 5295.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).

Under the version of Diagnostic Code 5293 in effect prior to 
September 23, 2002, a 40 percent rating is assigned when the 
intervertebral disc syndrome is severe with recurring attacks 
and only intermittent relief.  To receive a 60 percent rating 
under Diagnostic Code 5293, the veteran's intervertebral disc 
syndrome must be pronounced with persistent symptoms 
compatible with sciatic neuropathy including characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of the 
diseased disc, as well as little intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Evidence of record does not show that the veteran suffers 
from pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy including 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc.  The Board recognizes the 
veteran's continued complaints of radiating pain and numbness 
in his lower extremities.  However, medical evidence of 
record does not show that the veteran suffers from pronounced 
and persistent symptoms of intervertebral disc syndrome.  The 
July 2003 VA examination report showed that the veteran 
suffered from an obvious muscle spasm of the right paralumbar 
muscle as well as had positive straight leg raising test 
results on the right with reflexes of 1+ bilaterally at both 
knees and Achilles tendon.  In addition, in a July 2003 VA 
neurology consult, the examiner specifically noted that the 
veteran's lumbar disability residuals showed only early 
degenerative changes in the lower lumbar discs but were 
otherwise unremarkable.     

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion, excess fatigability, incoordination, or weakened 
movement attributable to the veteran's service-connected 
lumbar disability to the extent that would support the 
assignment of an increased rating.  After considering the 
effects of the pain and fatigability, as described in the 
July 2003 VA examination report, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for an increased rating under 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).
The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 40 percent 
for his lumbar disability of degenerative disc disease with 
facet hypertrophy.  Other diagnostic codes for the spine, 
which might provide for a higher disability rating, are not 
applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
through 5295 (2002).  It is not contended or shown that the 
veteran's service-connected lumbar disability includes 
symptoms of ankylosis or fracture of the spine.  In addition, 
as discussed above, the veteran's degenerative disc disease 
does not meet or more nearly approximate the criteria for a 
60 percent rating under the rating criteria in effect prior 
to September 23, 2002.  See 38 C.F.R. § 4.7 (2004).

Entitlement to an Increased Rating Under the Rating Criteria 
in Effect from September 23, 2002

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, a 40 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  To receive a 60 percent 
rating under Diagnostic Code 5293, the veteran must suffer 
from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (September 23, 2002).  As noted above, under the revised 
rating criteria effective September 23, 2002, intervertebral 
disc disease can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  

As noted above, evidence of record does not indicate that the 
veteran suffers from intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
In fact, none of the medical evidence of record shows that he 
has had an incapacitating episode due to his lumbar 
disability that required bed rest prescribed by a physician.

In terms of orthopedic manifestations, limitation of motion 
of the lumbar spine is rated under Diagnostic Code 5292.  
Limitation of motion of the lumbar spine is evaluated as 
slight (10 percent), moderate (20 percent), or severe (40 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  The veteran's lumbar range of motion was listed as 
forward flexion - 20 degrees, extension - 0 degrees, rotation 
(right and left) - 10 degrees, and lateral bending (right and 
left) - 20 degrees in the July 2003 VA examination report.  
The Board finds that those range of motion results indicate 
severe limitation of motion of the lumbar spine.  Under 
Diagnostic Code 5292, this warrants a 40 percent disability 
evaluation.  An evaluation of a musculoskeletal disability 
must also include consideration of the veteran's ability to 
engage in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, the Board finds that there is no objective, 
satisfactory evidence of painful motion, excess fatigability, 
incoordination, or weakened movement attributable to the 
veteran's service-connected lumbar disability to the extent 
that would support the assignment of an increased rating.  
After considering the effects of the pain and fatigability, 
as described in the July 2003 VA examination report, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for an 
increased rating under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  .

Based on the medical evidence of record, the Board also finds 
that there are no objective compensable neurologic 
manifestations associated with the veteran's lumbar 
disability.  The Board recognizes the veteran's repeated 
subjective complaints of radiating pain and numbness in his 
lower extremities.  While the July 2003 VA examination report 
showed a muscle spasm of the right paralumbar muscle and 
positive straight leg raising test results on the right with 
reflexes of 1+ bilaterally at both knees and Achilles tendon, 
the July 2003 VA neurology consult specifically noted that 
the veteran's lumbar disability showed early degenerative 
changes in the lower lumbar discs but was otherwise 
unremarkable.     

The Board has reviewed the rating criteria effective 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 40 percent 
for the time period from July 22, 2003 to the present.  

Entitlement to an Increased Rating Under the Rating Criteria 
in Effect from September 26, 2003

The schedule for rating disabilities of the spine, including 
intervertebral disc syndrome, was again revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243(2004)). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Id.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 
months........................................................................60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months............................................40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months............................................ 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months...................................................10

Finally, a correction in the final revised rating criteria 
for intervertebral disc syndrome effective from September 26, 
2003, was issued on June 10, 2004 to correct the omission of 
Notes 1 and 2 from 38 C.F.R. § 4.71a under the heading 
"Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes".  These corrections are also 
effective from September 26, 2003.   See 69 Fed. Reg. 32449 
(Jun. 10, 2004) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. 
 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. 

As noted above, evidence of record does not indicate that the 
veteran suffers from intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
In fact, none of the evidence of record shows that the 
veteran has had an incapacitating episode due to his lumbar 
disability that required bed rest prescribed by a physician 
and treatment by a physician.

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, the Board determined that based on the evidence of 
record, there are no objective compensable neurologic 
manifestations associated with the veteran's current lumbar 
disability of degenerative disc disease with facet 
hypertrophy.  

As for the orthopedic manifestations, rated according to the 
current criteria, the Board notes that, in the July 2003 VA 
examination report, the veteran's forward flexion was 
recorded as 20 degrees and his combined range of motion of 
the thoracolumbar spine of 80 degrees.  The General Rating 
Formula essentially removes the subjectivity in determining 
the severity of any loss of motion, and under the new 
criteria, these findings support a 40 percent evaluation for 
orthopedic symptoms.  In this case, the new criteria are not 
more favorable to the veteran.  Therefore, an evaluation in 
excess of 40 percent is not warranted under the rating 
criteria currently in effect, as there is no evidence that 
the veteran suffers from unfavorable ankylosis of the entire 
spine.

The criteria for a rating in excess of 40 percent under the 
final revised criteria in Diagnostic Code 5243 have not been 
met.  The Board finds that the evidence shows that the 40 
percent rating granted under the rating criteria in effect 
from July 22, 2003 for the service-connected residuals of 
degenerative disc disease with facet hypertrophy, is in 
accordance with the Schedule.  The veteran's residuals of a 
lumbar disability do not meet or more nearly approximate the 
criteria for a rating in excess of 40 percent rating under 
Diagnostic Code 5243.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5243 (2004).

Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2004).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected residuals of a lumbar 
disability.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been shown.  In 
addition, it has not been shown that the service-connected 
lumbar disability has required frequent periods of 
hospitalization or produce marked interference with the 
veteran's employment as the veteran reported he was currently 
employed in the July 2003 hearing transcript.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's lumbar disability of degenerative disc disease with 
facet hypertrophy is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that that the RO sent the veteran a letter in 
September 2001.  In addition, the RO issued a supplemental 
statement of the case (SSOC) in June 2004 that included the 
text of 38 C.F.R. § 3.159.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim for entitlement 
to an increased rating for his service-connected lumbar 
disability.  With regard to requirement (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
September 2001 informing him what was needed to establish 
entitlement to an increased evaluation.  With regard to 
requirements (2) and (3), the Board notes that the RO's 
letter also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the September 2001 letter 
explained that VA would obtain relevant records from any 
Federal agency (to include the military, VA, and the Social 
Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the September 
2001 letter, the veteran was also informed that VA would 
assist him by providing a medical examination or getting a 
medical opinion if it was necessary to make a decision on his 
claim.  Finally, with respect to requirement (4), the Board 
notes that it does not appear from the record that the 
veteran has explicitly been asked to provide "any evidence 
in [his] possession that pertains to" his increased rating 
claim.  However, as a practical matter, the veteran has been 
amply notified of the need to provide such evidence.  In 
addition, the RO issued him a SSOC in June 2004 that 
contained the complete text of 38 C.F.R. § 3.159(b)(1).  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

In concluding that any applicable VCAA notice requirements 
have been satisfied, the Board has relied on communications 
other than the RO's formal VCAA notice letter to the veteran 
dated in September 2001.  At bottom, however, the VCAA seeks 
to achieve giving the veteran notice of the elements outlined 
above.  Once that has been done-irrespective of whether it 
has been done by way of a single notice letter, or via more 
than one communication-the essential purposes of the VCAA 
have been satisfied.  Here, the Board finds that, because 
each of the four content requirements of a VCAA notice has 
been met, any error in not providing a single notice to the 
veteran covering all content requirements was harmless.  See, 
e.g., 38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the September 2001 letter from the RO 
was sent to the veteran after the RO's December 2000 and 
March 2001 rating decisions that are the basis of the 
veteran's appeal.  However, as discussed above, the content 
of the notice provided to the veteran in the September 2001 
letter by the RO fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in this case, after notice was provided, the 
veteran's claim for entitlement to an increased evaluation 
for his service-connected lumbar disability was readjudicated 
in a supplemental statement of the case issued in June 2004.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the September 2001 letter as well as 
the June 2004 SSOC.             

In a decision promulgated in 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In this case, the June 2004 SSOC issued by the RO to the 
veteran included notice that the veteran had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the September letter as well as the June 2004 
SSOC issued by the RO.  The Board concludes that any defect 
in the notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.
 
B.  The Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran a letter in September 
2001 as well as a supplemental statement of the case (SSOC) 
dated in June 2004, which informed him that VA would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for his service-
connected lumbar disability.  VA has obtained service and VA 
medical records identified by the veteran as well as provided 
him with multiple VA examinations.  

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation for residuals of 
degenerative disc disease with facet hypertrophy in excess of 
20 percent prior to July 22, 2003 is denied.

Entitlement to an increased evaluation for residuals of 
degenerative disc disease with facet hypertrophy in excess of 
40 percent from July 22, 2003 is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


